       Case 3:17-cv-03301-EMC Document 129 Filed 01/21/20 Page 1 of 4




 1 COREY WORCESTER (pro hac vice)                   DONALD B. VERRILLI, JR. (pro hac vice)
   coreyworcester@quinnemanuel.com                  donald.verrilli@mto.com
 2 RENITA SHARMA (pro hac vice)                     MUNGER, TOLLES & OLSON LLP
   renitasharma@quinnemanuel.com                    1155 F Street, NW
 3 QUINN EMANUEL URQUHART AND                       Washington, D.C. 20004
   SULLIVAN LLP                                     Telephone:     (202) 220-1100
 4 51 Madison Avenue, 22nd Floor                    Facsimile:     (202) 220-2300
   New York, NY 10010
 5 Telephone:     (212) 849-7000                    JONATHAN H. BLAVIN (SBN 230269)
   Facsimile:     (212) 849-7100                    jonathan.blavin@mto.com
 6                                                  ROSEMARIE T. RING (SBN 220769)
   TERRY L. WIT (SBN 233473)                        rose.ring@mto.com
 7 terrywit@quinnemanuel.com                        NICHOLAS D. FRAM (SBN 288293)
   QUINN EMANUEL URQUHART AND                       nicholas.fram@mto.com
 8 SULLIVAN LLP                                     ELIA HERRERA (SBN 293278)
   50 California Street, 22nd Floor                 elia.herrera@mto.com
 9 San Francisco, CA 94111                          MUNGER, TOLLES & OLSON LLP
   Telephone:     (415) 875-6600                    560 Mission Street, 27th Floor
10 Facsimile:     (415) 875-6700                    San Francisco, California 94105
                                                    Telephone:     (415) 512-4000
11                                                  Facsimile:    (415) 512-4077
     Attorneys for Plaintiff hiQ Labs, Inc.
12                                                  Attorneys for Defendant LinkedIn
                                                    Corporation
13

14
                                     UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16

17
     hiQ Labs, Inc.,                                Case No. 3:17-cv-03301-EMC
18
                       Plaintiff,                   STIPULATION AND [PROPOSED]
19                                                  SCHEDULING ORDER
            vs.
20                                                  The Hon. Edward M. Chen
     LinkedIn Corp.,
21                                                  Initial CMC: January 30, 2020
                       Defendant.                   Trial Date: TBD
22

23

24

25

26

27

28

                                                             STIPULATION AND [PROPOSED] ORDER
                                                                               3:17-cv-03301-EMC
       Case 3:17-cv-03301-EMC Document 129 Filed 01/21/20 Page 2 of 4




 1          WHEREAS, on June 7, 2017, hiQ Labs, Inc. (“hiQ”) filed the complaint in this action

 2 against LinkedIn Corporation (“LinkedIn,” and collectively with hiQ, the “parties”) (Dkt. 1);

 3          WHEREAS, on August 14, 2017, the Court granted hiQ’s motion for a preliminary

 4 injunction (Dkt. 63);

 5          WHEREAS, on September 5, 2017, LinkedIn filed a notice of appeal from the order

 6 granting hiQ a preliminary injunction (Dkt. 72);

 7          WHEREAS, on October 12, 2017, pursuant to stipulation, the Court stayed all proceedings

 8 in this Court pending the issuance of the mandate in LinkedIn’s appeal (Dkt. 80);
 9          WHEREAS, the Ninth Circuit issued its mandate in LinkedIn’s appeal on November 19,
10 2019 (Dkt. 124);

11          WHEREAS, a Case Management Conference in the above-captioned matter is currently
12 scheduled for January 30, 2020 at 9:30 a.m. (Dkt. 113);

13          WHEREAS, LinkedIn’s deadline to petition for a writ of certiorari to the Supreme Court of
14 the United States (the “Petition”) is February 6, 2020;

15          THEREFORE, for good cause, it is hereby stipulated and agreed:
16             1. hiQ’s deadline to amend its complaint as of right is February 14, 2020; no further
17                 amendments to the complaint as of right will be permitted.
18             2. LinkedIn’s deadline to answer or otherwise respond to the complaint is April 14,

19                 2020. If LinkedIn’s response to the complaint is a motion pursuant to Federal Rule

20                 of Civil Procedure 12:

21                     a. hiQ’s opposition to the motion shall be due on June 12, 2020.

22                     b. LinkedIn’s reply in support of its motion shall be due on July 14, 2020.

23                     c. The hearing on the motion shall be August 6, 2020 at 1:30 p.m., or as soon

24                         thereafter as may be convenient for the Court.

25                     d. If the Court issues an order denying LinkedIn’s motion, LinkedIn shall have

26                         30 days from the date that the Court issues that order to file its answer.

27             3. No party shall propound any new discovery on any party or non-party until either

28

                                                      -1-         STIPULATION AND [PROPOSED] ORDER
                                                                                    3:17-cv-03301-EMC
      Case 3:17-cv-03301-EMC Document 129 Filed 01/21/20 Page 3 of 4




 1               (i) 15 days after the date the Supreme Court of the United States issues an order

 2               denying LinkedIn’s Petition, or (ii) if the Supreme Court of the United States grants

 3               LinkedIn’s Petition, 15 days after the Supreme Court of the United States issues an

 4               opinion on the merits in the case or otherwise disposes of the Petition.

 5            4. As to the discovery requests that are currently outstanding (i.e., the discovery

 6               requests that the parties have already served on each other), each party shall

 7               respond to such requests either (i) 30 days after the date the Supreme Court of the

 8               United States issues an order denying LinkedIn’s Petition, or (ii) if the Supreme
 9               Court of the United States grants LinkedIn’s Petition, 30 days after the Supreme
10               Court of the United States issues an opinion on the merits in the case or otherwise
11               disposes of the Petition.
12            5. The deadline for the parties to exchange initial disclosures shall be either (i) 10
13               days after the date the Supreme Court of the United States issues an Order denying
14               LinkedIn’s Petition, or (ii) if the Supreme Court of the United States grants
15               LinkedIn’s Petition, 10 days after the Supreme Court of the United States issues an
16               opinion on the merits in the case or otherwise disposes of the Petition.
17            6. The Case Management Conference currently set for January 30, 2020 at 9:30 a.m.
18               is continued to April 9, 2020 at 9:30 a.m.

19            7. Nothing in this order precludes either party from applying to the Court for relief

20               from any deadline set forth in this stipulation and proposed order.

21

22 IT IS SO STIPULATED.

23 Dated: January 16, 2020                            QUINN EMANUEL URQUHART AND
                                                      SULLIVAN LLP
24

25                                                    By:     /s/ Corey Worcester
                                                            Corey Worcester
26
                                                            Attorneys for Plaintiff hiQ Labs, Inc.
27

28

                                                    -2-             STIPULATION AND PROPOSED ORDER
                                                                                     3:17-cv-03301-EMC
       Case 3:17-cv-03301-EMC Document 129 Filed 01/21/20 Page 4 of 4



     Dated: January 16, 2020                          MUNGER, TOLLES & OLSON LLP
 1

 2                                                    By:     /s/ Jonathan H. Blavin
                                                            Jonathan H. Blavin (SBN 230269)
 3
                                                            Attorneys for Defendant LinkedIn Corp.
 4

 5

 6                             N.D. Cal. Civil Local Rule 5-1 Attestation

 7          I, Jonathan H. Blavin, am the ECF user whose credentials were utilized in the electronic
 8 filing of this document. In accordance with N.D. Cal. Civil Local Rule 5-1, I hereby attest that
 9
   Corey Worcester concurred in the filing of this document.
10                                              /s/ Jonathan H. Blavin
11                                               Jonathan H. Blavin

12

13

14

15

16

17                                       [PROPOSED] ORDER
18          Pursuant to Stipulation, it is SO ORDERED.
19

20 Date: January 21, 2020
                                                      The Hon. Edward M. Chen
21

22

23

24

25

26

27

28

                                                    -3-             STIPULATION AND PROPOSED ORDER
                                                                                     3:17-cv-03301-EMC
